DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 02/25/2021. Claims 2-17 are currently pending.

Information Disclosure Statement
	The information disclosure statement (IDS) was filed on 05/24/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10939910. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of US Patent 10939910 discloses every feature of Independent claims 2, 10 and 14.
Claim 13 of US Patent 10939910 discloses the surgical stapling instrument comprising:  an elongated body portion having a distal portion which supports an end effector, wherein the end effector comprises an anvil assembly and a staple cartridge which consists of knife slot which separates three rows of staples from two rows of staples, wherein the rows of staples can receive staples with different staple lengths. 
While the Claim 13 of US Patent 10939910 may not encompass all the variations of the claim language of Claims 2, 10 and 14 of application 17183759, the application has failed to expand upon the allowable content of US Patent 10939910, as such, the application cannot be patentably distinguished from the USP 10939910.
The claims in Application 17183759 which are duplicate in USP 10939910 are;
Claim 2, 10 and 14 are duplicates of Claim 13;
Claim 3 is a duplicate by Claim 2;
Claim 4 is duplicated by Claim 3;
Claim 5 is duplicated by Claim 4;
Claim 6 is duplicated by Claim 9;
Claim 7 is duplicated by Claim 10;
Claim 8 is duplicated by Claim 11;
Claim 9 is duplicated by Claim 12;
Claim 11 is duplicated by Claim 18;
Claim 12 is duplicated by Claim 19;
Claim 13 is duplicated by Claim 20;
Claim 15 is duplicated by Claim 18;
Claim 16 is duplicated by Claim 19; and
Claim 17 is duplicated by Claim 20.
Refer to application 15826837 (USP 10939910) for rejections of all dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schwemberger (US Pub 20050139634) and further in view of Shelton (US Pub 20120080498) and Holsten (US Pub 20070034666).

Regarding Claim 2, Schwemberger discloses a surgical stapling instrument (20-Fig. 1) comprising: 
an elongated body portion (Fig. 2, plates 34 and 35 define an elongated body portion) having a distal portion (Fig. 2, portion of plates 34 and 35 which are adjacent to end effector 80) and defining a longitudinal axis (Fig. 2, the length of plates 34 and 35 define a longitudinal axis); and an end effector (80-Fig. 2) supported on the distal portion of the elongated body portion (Fig, 2, end effector 80 is mounted to the distal ends of plates 34 and 35), the end effector including: 
an anvil assembly (122-Fig. 6); and 
a cartridge assembly (the assembly of Fig. 6) coupled to the anvil assembly (Figs. 8-9 and paragraph [0063], anvil 122 and washer 123 are pinned to anvil arm 155 by pin 156), and defining first and second arrays of staples receiving slots (Fig. 39, housing 121 has two staple receiving arrays separated by slot 199), each slot of the first and second arrays of staple receiving slots receiving a staple (Fig. 39 and paragraph [0046], slots 128 receive staples) .
However, Schwemberger is silent regarding the first array of staple receiving slots consisting of three rows of staple receiving slots and the second array of staple receiving slots consisting of two rows of staple receiving slots, and wherein a height of the staples in each row of the three rows of staple receiving slots of the first array of staple receiving slots is different than the height of the staples in each of the other rows of the three rows of staple receiving slots of the first array of staple receiving slots.
Shelton teaches a staple cartridge (30-Fig. 1A) defining a first array of staple receiving slots consisting of three rows of staple receiving slots and a second array of staple receiving slots consisting of two rows of staple receiving slots (Fig. 41, staple cartridge 1900 has two rows of staple receiving slots).
The examiner cites, Shelton, paragraph [0582], which recites “the staple cartridge can comprise three rows of staples on a first side of a cutting member slot and three rows of staples on a second side of the cutting member slot. In certain embodiments, a staple cartridge may comprise an odd number of staple rows. For example, a staple cartridge may comprise two rows of staples on a first side of a cutting member slot and three rows of staples on a second side of the cutting member slot”; based on paragraph [0582], one of ordinary skill in the art would have found combining the three rows of staple receiving slots on one side of the knife slot, as shown in Fig. 1A, can be combined with the two rows of staple receiving slots on the other side of the knife slot, as shown in Fig. 55, to form a staple cartridge having three rows and two rows of staple slots divided by the knife slot, wherein one of ordinary skill in the art would have recognized as an obvious modification.
Therefore, one of ordinary skill in the art, before the effective filing date of the applicant’s invention, would have modified the staple cartridge of Schwemberger, to have incorporated the three-two rows of staple receiving slots, as taught by Shelton, so to give the surgeon a choice to how many rows to apply to a surgical site, in order to minimize the impact that the number of staples will have on the tissue within the surgical site. 
However, Schwemberger and as modified by Shelton are silent regarding wherein a height of the staples in each row of the three rows of staple receiving slots of the first array of staple receiving slots is different than the height of the staples in each of the other rows of the three rows of staple receiving slots of the first array of staple receiving slots.
Holsten teaches wherein a height of the staples in each row of the three rows of staple receiving slots of the first array of staple receiving slots (Fig. 6a, an array of three rows of staple receiving slots) is different than the height of the staples in each of the other rows of the three rows of staple receiving slots of the first array of staple receiving slots (Fig. 7, each row of staple receiving slots receives staples which are different heights from the other rows of the three row array).
Therefore, one of ordinary skill in the art, before the effective filing date of the applicant’s invention, would have modified the staples that are received within the staple receiving slots of the staple cartridge of Schwemberger, such that the rows of staple receiving slots would have staples of different heights, as taught by Holstein, so to allow surgical stapler to dispense staples of different heights into a surgical site, in order to improve the anastomotic strength and the degree of hemostasis at the tissue interface (Holsten, paragraph [0007]).

Regarding Claim 3, Schwemberger and as modified by Shelton and Holsten in the parent claim, Schwemberger discloses wherein the cartridge assembly includes a staple cartridge and a tissue guard (125-Fig. 3, Schwemberger) extendable from the staple cartridge (Column 5, lines 57-64, retaining pin 125 moves forward form the cartridge housing 121, Schwemberger).

Regarding Claim 4, Schwemberger and as modified by Shelton and Holsten in the parent claim, Schwemberger discloses wherein the end effector includes a tissue guard assembly configured to advance the tissue guard into contact with the anvil assembly when the cartridge assembly is secured to the housing of the end effector (Column 5, lines 57-64, Schwemberger).

Regarding Claim 6, Schwemberger and as modified by Shelton and Holsten in the parent claim, Schwemberger discloses wherein the end effector is secured to the distal portion of the elongated body portion by rivets (82-Fig. 1, Schwemberger).

Regarding Claim 7, Schwemberger and as modified by Shelton and Holsten in the parent claim, Schwemberger discloses wherein the cartridge assembly defines a20PATENT APPLICATION Attorney Docket No. C00014580.USU5 (203-11451)knife receiving slot (199-Fig. 8, Schwemberger) between the first array of staple receiving slots and the second array of staple receiving slots (Fig. 8, knife slot separates two arrays of staple pockets, Schwemberger).

Regarding Claim 8, Schwemberger and as modified by Shelton and Holsten in the parent claim, Schwemberger discloses wherein the first array of staple receiving slots are disposed radially outwardly of the knife receiving slot (Fig. 8, two rows of staple slots 128 are radially dispersed on cartridge housing 121, Schwemberger).

Regarding Claim 9, Schwemberger and as modified by Shelton and Holsten in the parent claim, Holsten teaches wherein a height of the staples in a row of the first array of staple receiving slots closest to the knife receiving slot is shorter than a height of the staples in a row of the first array of stapling receiving slots furthest from the knife receiving slot (Fig. 7, knife track 222 is adjacent to surgical fasteners with an ascending order of staple heights from 25c to 25a, Holsten).

Regarding Claim 10, Schwemberger discloses an end effector (80-Fig. 2) for a surgical stapling instrument (20-Fig. 1), the end effector comprising: 
an anvil assembly (122-Fig. 6); and 
a cartridge assembly (120-Fig. 6) movable in relation to the anvil assembly (Figs. 3-4, cartridge 120 moves relative to anvil 122), and defining first and second arrays of staples receiving slots (Fig. 39, housing 121 has two staple receiving arrays separated by slot 199), each slot of the first and second arrays of staple receiving slots receiving a staple (Fig. 39 and paragraph [0046], slots 128 receive staples).
However, Schwemberger is silent regarding the first array of staple receiving slots consisting of three rows of staple receiving slots and the second array of staple receiving slots consisting of two rows of staple receiving slots, and wherein a height of the staples in each row of the three rows of staple receiving slots of the first array of staple receiving slots is different than the height of the staples in each of the other rows of the three rows of staple receiving slots of the first array of staple receiving slots.
Shelton teaches a staple cartridge (30-Fig. 1A) defining a first array of staple receiving slots consisting of three rows of staple receiving slots and a second array of staple receiving slots consisting of two rows of staple receiving slots (Fig. 41, staple cartridge 1900 has two rows of staple receiving slots).
The examiner cites, Shelton, paragraph [0582], which recites “the staple cartridge can comprise three rows of staples on a first side of a cutting member slot and three rows of staples on a second side of the cutting member slot. In certain embodiments, a staple cartridge may comprise an odd number of staple rows. For example, a staple cartridge may comprise two rows of staples on a first side of a cutting member slot and three rows of staples on a second side of the cutting member slot”; based on paragraph [0582], one of ordinary skill in the art would have found combining the three rows of staple receiving slots on one side of the knife slot, as shown in Fig. 1A, can be combined with the two rows of staple receiving slots on the other side of the knife slot, as shown in Fig. 55, to form a staple cartridge having three rows and two rows of staple slots divided by the knife slot, wherein one of ordinary skill in the art would have recognized as an obvious modification.
Therefore, one of ordinary skill in the art, before the effective filing date of the applicant’s invention, would have modified the staple cartridge of Schwemberger, to have incorporated the three-two rows of staple receiving slots, as taught by Shelton, so to give the surgeon a choice to how many rows to apply to a surgical site, in order to minimize the impact that the number of staples will have on the tissue within the surgical site. 
However, Schwemberger and as modified by Shelton are silent regarding wherein a height of the staples in each row of the three rows of staple receiving slots of the first array of staple receiving slots is different than the height of the staples in each of the other rows of the three rows of staple receiving slots of the first array of staple receiving slots.
Holsten teaches wherein a height of the staples in each row of the three rows of staple receiving slots of the first array of staple receiving slots (Fig. 6a, an array of three rows of staple receiving slots) is different than the height of the staples in each of the other rows of the three rows of staple receiving slots of the first array of staple receiving slots (Fig. 7, each row of staple receiving slots receives staples which are different heights from the other rows of the three row array).
Therefore, one of ordinary skill in the art, before the effective filing date of the applicant’s invention, would have modified the staples that received within the staple receiving slots of the staple cartridge of Schwemberger, such that the rows of staple receiving slots would have staples of different heights, as taught by Holstein, so to allow surgical stapler to dispense staples of different heights into a surgical site, in order to improve the anastomotic strength and the degree of hemostasis at the tissue interface (Holsten, paragraph [0007]).

Regarding Claim 11, Schwemberger and as modified by Shelton and Holsten in the parent claim, Schwemberger discloses wherein the cartridge assembly defines a20PATENT APPLICATION Attorney Docket No. C00014580.USU5 (203-11451)knife receiving slot (199- Fig. 8, Schwemberger) between the first array of staple receiving slots and the second array of staple receiving slots (Fig. 8, knife slot separates two arrays of staple pockets, Schwemberger).

Regarding Claim 12, Schwemberger and as modified by Shelton and Holsten in the parent claim, Schwemberger discloses wherein the first array of staple receiving slots are disposed radially outwardly of the knife receiving slot (Fig. 8, two rows of staple slots 128 are radially dispersed on cartridge housing 121, Schwemberger).

Regarding Claim 13, Schwemberger and as modified by Shelton and Holsten in the parent claim, Holsten teaches wherein a height of the staples in a row of the first array of staple receiving slots closest to the knife receiving slot is shorter than a height of the staples in a row of the first array of stapling receiving slots furthest from the knife receiving slot (Fig. 7, knife track 222 is adjacent to surgical fasteners with an ascending order of staple heights from 25c to 25a, Holsten).

Regarding Claim 14, Schwemberger discloses a cartridge assembly (120-Fig. 6) comprising: 
a staple cartridge (120-Fig. 8) defining:
a first and of second array of staple receiving slots (Fig. 8, two arrays of staple receiving slots which are separated by slot 199) with each slot of the first and second arrays of staple receiving slots receiving a staple (Fig. 39 and paragraph [0046], slots 128 receive staples).
However, Schwemberger is silent regarding the first array of staple receiving slots consisting of three rows of staple receiving slots and the second array of staple receiving slots consisting of two rows of staple receiving slots, and wherein a height of the staples in each row of the three rows of staple receiving slots of the first array of staple receiving slots is different than the height of the staples in each of the other rows of the three rows of staple receiving slots of the first array of staple receiving slots.
Shelton teaches a staple cartridge (30-Fig. 1A) defining a first array of staple receiving slots consisting of three rows of staple receiving slots and a second array of staple receiving slots consisting of two rows of staple receiving slots (Fig. 41, staple cartridge 1900 has two rows of staple receiving slots).
The examiner cites, Shelton, paragraph [0582], which recites “the staple cartridge can comprise three rows of staples on a first side of a cutting member slot and three rows of staples on a second side of the cutting member slot. In certain embodiments, a staple cartridge may comprise an odd number of staple rows. For example, a staple cartridge may comprise two rows of staples on a first side of a cutting member slot and three rows of staples on a second side of the cutting member slot”; based on paragraph [0582], one of ordinary skill in the art would have found combining the three rows of staple receiving slots on one side of the knife slot, as shown in Fig. 1A, can be combined with the two rows of staple receiving slots on the other side of the knife slot, as shown in Fig. 55, to form a staple cartridge having three rows and two rows of staple slots divided by the knife slot, wherein one of ordinary skill in the art would have recognized as an obvious modification.
Therefore, one of ordinary skill in the art, before the effective filing date of the applicant’s invention, would have modified the staple cartridge of Schwemberger, to have incorporated the three-two rows of staple receiving slots, as taught by Shelton, so to give the surgeon a choice to how many rows to apply to a surgical site, in order to minimize the impact that the number of staples will have on the tissue within the surgical site. 
However, Schwemberger and as modified by Shelton are silent regarding wherein a height of the staples in each row of the three rows of staple receiving slots of the first array of staple receiving slots is different than the height of the staples in each of the other rows of the three rows of staple receiving slots of the first array of staple receiving slots.
Holsten teaches wherein a height of the staples in each row of the three rows of staple receiving slots of the first array of staple receiving slots (Fig. 6a, an array of three rows of staple receiving slots) is different than the height of the staples in each of the other rows of the three rows of staple receiving slots of the first array of staple receiving slots (Fig. 7, each row of staple receiving slots receives staples which are different heights from the other rows of the three row array).
Therefore, one of ordinary skill in the art, before the effective filing date of the applicant’s invention, would have modified the staples that received within the staple receiving slots of the staple cartridge of Schwemberger, would have incorporated the rows of staple receiving slots to have staples of different heights, as taught by Holstein, so to allow surgical stapler to dispense staples of different heights into a surgical site, in order to improve the anastomotic strength and the degree of hemostasis at the tissue interface (Holsten, paragraph [0007]).

Regarding Claim 15, Schwemberger and as modified by Shelton and Holsten in the parent claim, Schwemberger discloses wherein the cartridge assembly defines a20PATENT APPLICATION Attorney Docket No. C00014580.USU5 (203-11451)knife receiving slot (199- Fig. 8, Schwemberger) between the first array of staple receiving slots and the second array of staple receiving slots (Fig. 8, knife slot separates two arrays of staple pockets, Schwemberger).

Regarding Claim 16, Schwemberger and as modified by Shelton and Holsten in the parent claim, Schwemberger discloses wherein the first array of staple receiving slots are disposed radially outwardly of the knife receiving slot (Fig. 8, two rows of staple slots 128 are radially dispersed on cartridge housing 121, Schwemberger).

Regarding Claim 17, Schwemberger and as modified by Shelton and Holsten in the parent claim, Holsten teaches wherein a height of the staples in a row of the first array of staple receiving slots closest to the knife receiving slot is shorter than a height of the staples in a row of the first array of stapling receiving slots furthest from the knife receiving slot (Fig. 7, knife track 222 is adjacent to surgical fasteners with an ascending order of staple heights from 25c to 25a, Holsten).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schwemberger (US Pub 20050139634) and as modified by Shelton (US Pub 20120080498) and Holsten (US Pub 20070034666) as applied to the parent claims above, and further in view of Di Giovanni (US Patent 4606344) and in the alternative to Levy (US Patent 9993245, US PG Pub 20140257339).

Regarding Claim 5, Schwemberger as modified by Shelton and Holsten in the parent claim, Schwemberger discloses: an elongated body portion, cartridge assembly and an anvil assembly.
However, Schwemberger and as modified by Shelton and Holsten fail is silent regarding an indicator feature on the elongated body portion for indicating to a clinician the position of the cartridge assembly relative to the anvil assembly.
Di Giovanni discloses and teaches: an indicator feature on the elongated body portion (36- Fig. 1) for indicating (Fig. 7, pointer portion 120 and scale 128) to a clinician the position of the cartridge assembly relative to the anvil assembly (Column 3, lines 12-14), so to make the indicating means readily visible as to allow the operator the to set the jaw gap with accuracy (Column 2, line 68 to Column 4, line 2, Di Giovanni).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the elongated body portion, as taught by Schwemberger, to include an indicator, as taught by Di Giovanni, in order to indicate to the operator of surgical instrument, the position of the jaws in the end effector, to facilitate proper execution of the surgical procedure of fastening tissue with surgical fasteners.
In the alternative, if it is argued that the indicator of Di Giovanni is not on the shaft, Levy discloses: an indicator (141-Fig. 2) featured on the elongated body portion (103-fig 1, shaft; and Column 5, lines 12-15), and that shifting an indicator from on the body portion to the elongated shaft portion would be held as a rearrangement of parts of an invention that only involves routine skill in the art;  In re Japikse, 86 USPQ 70. See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        08/31/2022

/JOSHUA G KOTIS/Examiner, Art Unit 3731